Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-8-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-13, 16-19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moroney et al. (US 2011/0075146) in view of Hicks et al. (US 2014/0253469) and Sundara-Rajan et al. (US 2015/0317001).
Regarding claim 1, Moroney (Fig. 2 and 3) discloses a pen-shaped stylus (“pen-shaped housing” discussed in [0014]), comprising:
a color capture (118) that is disposed at one axial end of the stylus (the bottom end) and configured to obtain color information (“118 senses the color of a sample 104” as discussed in [0017]);

a transmission circuit (part of 120) configured to transmit the color information (as “processed color data” discussed above) to an electronic apparatus (“120 then wirelessly transmits the processed color data to… another suitable device” as discussed in [0020]);
a reception circuit (part of 120) configured to receive feedback information from an electronic apparatus (called “another suitable device,” and including a “computer, a smartphone, etc.” as discussed in [0010], see also “20 wirelessly receives configuration data from… another suitable device” as discussed in [0020]);
a feedback generation circuit (including both 142, 152, and 166) configured to provide tactile feedback (“force feedback” discussed in [0033]); and
a control circuit (148) configured to control operation of the transmission circuit, the reception circuit (the transmission circuit and reception circuit can be a bluetooth interface as discussed in [0020], while the “CPU 148 is communicatively coupled to… Bluetooth transceiver 144 through communication link 178” as discussed in [0025]), and the feedback generation circuit (“CPU 148 controls and/or monitors the operation of LED color display 142” as discussed in [0025]). 
However, Moroney fails to teach or suggest wherein an electrode that is disposed at one axial end of the stylus and configured to transmit a position detection signal or wherein a reception circuit is configured to receive feedback information from an electronic apparatus, “the feedback information relating to the color information,” or the feedback generation circuit is configured to provide tactile feedback “based on the feedback information received from the electronic apparatus.”
Hicks (Fig. 3 and 18) discloses a pen shaped stylus (100, “pen-like” discussed in [0025]), comprising;

a transmission circuit (part of the “communications module” seen in Fig. 2B, similar to the “transmitter componentry” discussed in [0063]) configured to transmit information to an electronic apparatus (“data that is outbound for device 200” discussed in [0032]);
a reception circuit (part of the “communications module” seen in Fig. 2B, similar to the “receiver componentry” discussed in [0063]) configured to receive feedback information (“data received from device 200” in [0032]) from an electronic apparatus (200), the feedback information relating to the color information (eg. the data may “specify various characteristics (e.g., type, duration, color, intensity, frequency, refresh, etc.) of the alert/notification to be received by stylus 100” as discussed in [0074]);
a feedback generation circuit (including both 120 and the haptic indicator) configured to provide tactile feedback (called “haptic feedback” in [0090]) based on the feedback information received from the electronic apparatus (“emits vibration upon at least one of receipt of data by the stylus” as discussed in [0106]); and
a control circuit (“processor” shown in Fig. 2B) configured to control operation of the transmission circuit (“one or more processors can be configured… to process data that is outbound for device 200” as discussed in [0032]), the reception circuit (“one or more processors can be configured, for example, to process data received from device 200” as discussed in [0032]), and the feedback generation circuit (the processor is used to “locally control functionality of the stylus” as discussed in [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney so the reception circuit is configured to receive feedback information relating to the color information and the feedback generation circuit is configured to provide tactile feedback based on the feedback information received as taught by Hicks because this 
However, Moroney and Hicks fail to teach or suggest wherein an electrode that is disposed at one axial end of the stylus and configured to transmit a position detection signal.
Sundara-Rajan (Fig. 3) discloses a pen-shaped stylus (102), comprising:
an electrode (108) that is disposed at one axial end (eg. the “tip”) of the stylus (“the tip 108 may be activated to function as a transmitting electrode” as discussed in [0050]) and configured to transmit a position detection signal (“The active tip 108… may generate a first signal… to allow the computing device 104 to determine a position of the stylus device 102” as discussed in [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney and Hicks to include an electrode that is disposed at one axial end of the stylus and configured to transmit a position detection signal as taught by Sundara-Rajan because this allows the stylus to be usable with a variety of different computing devices (see [0080]).

Regarding claim 7, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Hicks further discloses wherein the tactile feedback comprises vibration (“vibration” discussed in [0090]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Sundara-Rajan for the same reasons as discussed above.

Regarding claim 10, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (“120 may be configured to produce one or more colors” as 
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Sundara-Rajan for the same reasons as discussed above.

Regarding claim 11, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (“120 may be configured to produce one or more colors” as discussed in [0036]), and
the control circuit, in operation, controls the feedback circuit to provide the color presentation based on the feedback information transmitted from the electronic apparatus and received by the reception circuit (discussed in [0041], for example “light emitted by a visual indicator 120 can be utilized… to indicate which program/application of device 200 has transmitted data to stylus 100”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Sundara-Rajan for the same reasons as discussed above.

Regarding claim 12, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Moroney further discloses wherein the control circuit, in operation, controls the feedback generation circuit in response to the color capture obtaining the color information (discussed in [0030], “In response to determining a color measurement of sample 104, CPU 148 provides a signal to LED color display 142 through communication link 172 to activate LED color display 142 to display the sensed color”).


the control circuit, in operation, controls the feedback generation circuit to provide the color presentation based on the color information (as discussed above, the color of light emit by 142 is based on the color sensed during color measurement, see [0030]).

Regarding claim 16, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Moroney further discloses wherein comprising an operation switch (122), an operation of which causes the color capture to obtain the color information (“Trigger 122 senses a user action for initiating the color sensing of a sample 104 by color sensor 118” as discussed in [0018]).

Regarding claim 17, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Moroney further discloses an illumination circuit (152) configured to illuminate a location where the color information is obtained by the color capture (discussed in [0028], 152 provides light 202 to the sample 104 for color measurement). 

Regarding claim 18, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Moroney further discloses wherein the control circuit, in operation, controls the illumination circuit based on an amount of light received at the location (based on the amount of light at sample 204, which is sensed through 156, “CPU 148 corrects for any LED intensity drift of LEDs 152” as discussed in [0027]). 

Regarding claim 19, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Moroney further discloses wherein the feedback generation circuit, in operation, provides visual 

Regarding claim 33, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit provides the tactile feedback according to the color information (the stylus “emits vibration upon at least one of receipt of data by the stylus” as discussed in [0106], while the “data” transmitted from the electronic apparatus 200 is color information to “specify various characteristics (e.g., type, duration, color, intensity, frequency, refresh, etc.) of the alert/notification to be received by stylus 100” as discussed in [0074]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Sundara-Rajan for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Sundara-Rajan as applied to claim 1 above, and further in view of Yamakado (US 2002/0122064).
Regarding claim 8, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, and Hicks further discloses wherein the feedback information transmitted from the electronic apparatus includes a command for controlling the stylus (eg. a command to sense color, “diagnostic port 240 is used for receiving an external trigger pulse or strobe for initiating the color sensing of a sample” as discussed in [0037], while [0020] discloses how 120 is “a wired interface” such as 240 and 242), and the control circuit, in operation, controls the transmission circuit to transmit the color information 
However, Moroney, Hicks, and Sundara-Rajan fail to teach or suggest transmitting the color information “in response to the command transmitted from the electronic apparatus.”
Yamakado (Fig. 3) discloses a stylus (2) wherein feedback information transmitted from the electronic apparatus (1) includes a command for controlling the stylus (the “request for transmission” as discussed in [0068]), and the control circuit, in operation, controls the transmission circuit (21) to transmit the information to the electronic apparatus in response to the command transmitted from the electronic apparatus (“data ID is transmitted only when pen-form operating device 2 receives a request for transmission of identification data ID from data processing system 1” as discussed in [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Sundara-Rajan so transmitting the color information is in response to the command transmitted from the electronic apparatus as taught by Yamakado because “overall power consumption of pen-form operating device 2 can be lowered, thereby increasing its operating time” (see [0068]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Sundara-Rajan as applied to claim 1 above, and further in view of Lapstun et al. (US 2003/0063943).
Regarding claim 15, Moroney, Hicks, and Sundara-Rajan disclose a stylus as discussed above, however fail to teach or suggest wherein the color capture comprises an imager.
Lapstun (Fig. 26) discloses a pen-shaped stylus (1450 is called a “pen” in [0149]), comprising:
a color capture (1454) that is disposed at one axial end of the stylus (the bottom end) and configured to obtain color information (“The pen is operable to " pick" a color from any object” as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Sundara-Rajan so the color capture comprises an imager as taught by Lapstun because provides a “device for sensing images or colors or both” (see [0027]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Sundara-Rajan has been added for new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691